IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 48599

In the Interest of: Jane Doe I, John Doe I,      )
John Doe II, and Jane Doe II, Children           )
Under Eighteen (18) Years of Age.                )
STATE OF IDAHO, DEPARTMENT OF                    )
HEALTH AND WELFARE,                              )   Filed: June 24, 2021
                                                 )
       Petitioner-Respondent,                    )   Melanie Gagnepain, Clerk
                                                 )
v.                                               )   THIS IS AN UNPUBLISHED
                                                 )   OPINION AND SHALL NOT
JANE DOE (2021-03),                              )   BE CITED AS AUTHORITY
                                                 )
       Respondent-Appellant.                     )
                                                 )

       Appeal from the Magistrate Division of the District Court of the Fifth Judicial
       District, State of Idaho, Gooding County. Hon. Casey U. Robinson, Magistrate.

       Judgment terminating parental rights, affirmed.

       Joseph F. James, James Law Offices, PLLC, Gooding, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; James T. Baird, Deputy Attorney
       General, Twin Falls, for respondent.
                 ________________________________________________

BRAILSFORD, Judge
       Jane Doe (Mother) appeals from the magistrate court’s order terminating her parental
rights to her four minor children, K.S., C.W., C.S., and A.S. 1 Mother argues the court erred by
concluding the termination of her parental rights is in the children’s best interests. We affirm.




1
       The magistrate court also terminated the parental rights of K.S.’s father, but that
termination is not the subject of this appeal.


                                                 1
                                                I.
                       FACTUAL AND PROCEDURAL BACKGROUND
         In November 2017, law enforcement declared K.S., C.W., and C.S. to be in imminent
danger based on concerns about Mother’s parenting and her lack of supervision of the children.
The magistrate court entered an order placing the children in Mother’s home under protective
supervision. Ten days later, however, law enforcement again declared the children in imminent
danger after K.S. ran away. At the time, Mother was eight months pregnant with A.S.
         After an adjudicatory hearing in December 2017, the magistrate court placed K.S., C.W.,
and C.S. in the legal custody of the Department of Health and Welfare, and the Department
placed the children in Mother’s home on an extended home visit. After A.S. was born, the
Department filed an amended petition to add A.S. to the case; the magistrate court amended its
adjudicatory order in January 2018 to place A.S. in the Department’s legal custody; and the
Department placed A.S. in Mother’s home under protective supervision. Also, in January 2018,
the court approved a case plan for Mother to perform then later amended the plan to include
A.S. 2   This plan required Mother to, among other things, address concerns regarding her
substance abuse and mental health issues; to maintain safe, stable, and drug-free housing; and to
demonstrate her ability to parent, including providing for the children’s physical, emotional, and
mental health needs.
         In July 2018, the Department removed the children from Mother’s home again after
Mother and A.S. both tested positive for methamphetamine.            Then, in August 2018, the
magistrate court amended Mother’s case plan to update her tasks, but in September 2019, Mother
was incarcerated for possession of a controlled substance and remained incarcerated for fourteen
months until October 2020.
         While Mother was incarcerated, the Department filed a petition in May 2019 to terminate
her parental rights. After several continuances, the magistrate court held a termination hearing in
December 2020. The Department presented the testimony of a counselor for two of the children,
two Department social workers, the children’s advocate coordinator, and their foster mother.
Also, Mother and K.S. testified.



2
       This case plan included tasks for the children’s maternal grandmother to perform. The
magistrate court, however, later amended the plan to remove the grandmother.
                                                2
       In January 2021, the magistrate court entered written findings and conclusions. The court
concluded that Mother neglected the children under Idaho Code § 16-2005(1)(b) by failing to
perform her case plan and that termination of her parental rights is in the children’s best interests.
Mother timely appeals.
                                                 II.
                                   STANDARD OF REVIEW
       A parent has a fundamental liberty interest in maintaining a relationship with his or her
child. Troxel v. Granville, 530 U.S. 57, 65 (2000); Doe v. State, 137 Idaho 758, 760, 53 P.3d
341, 343 (2002). This interest is protected by the Fourteenth Amendment to the United States
Constitution. State v. Doe, 144 Idaho 839, 842, 172 P.3d 1114, 1117 (2007). Implicit in the
Termination of Parent and Child Relationship Act is the philosophy that, wherever possible,
family life should be strengthened and preserved. I.C. § 16-2001(2). Therefore, the requisites of
due process must be met when terminating the parent-child relationship. State v. Doe, 143 Idaho
383, 386, 146 P.3d 649, 652 (2006). Due process requires that the grounds for terminating a
parent-child relationship be proved by clear and convincing evidence.               Id.   Because a
fundamental liberty interest is at stake, the United States Supreme Court has determined that a
court may terminate a parent-child relationship only if that decision is supported by clear and
convincing evidence. Santosky v. Kramer, 455 U.S. 745, 769 (1982); see also I.C. § 16-2009;
Doe v. Dep’t of Health & Welfare, 146 Idaho 759, 761-62, 203 P.3d 689, 691-92 (2009); Doe,
143 Idaho at 386, 146 P.3d at 652.
       On appeal from a decision terminating parental rights, this Court examines whether the
decision is supported by substantial and competent evidence, which means such evidence as a
reasonable mind might accept as adequate to support a conclusion. Doe v. Doe, 148 Idaho 243,
245-46, 220 P.3d 1062, 1064-65 (2009).          The appellate court will indulge all reasonable
inferences in support of the trial court’s judgment when reviewing an order that parental rights
be terminated. Id. The Idaho Supreme Court has also said that the substantial evidence test
requires a greater quantum of evidence in cases where the trial court’s finding must be supported
by clear and convincing evidence than in cases where a mere preponderance is required. State v.
Doe, 143 Idaho 343, 346, 144 P.3d 597, 600 (2006). Clear and convincing evidence is generally
understood to be evidence indicating that the thing to be proved is highly probable or reasonably
certain. Roe v. Doe, 143 Idaho 188, 191, 141 P.3d 1057, 1060 (2006). Further, the magistrate

                                                  3
court’s decision must be supported by objectively supportable grounds. Doe, 143 Idaho at 346,
144 P.3d at 600.
                                                  III.
                                              ANALYSIS
        On appeal, Mother does not challenge the magistrate court’s conclusion that she
neglected the children by failing to comply with her case plan. Rather, Mother only challenges
the court’s conclusion that the termination of her parental rights is in the children’s best interests.
Once a statutory ground for termination, such as neglect, has been established, the trial court must
next determine whether it is in the best interests of the child to terminate the parent-child
relationship. Tanner v. State, Dep’t of Health & Welfare, 120 Idaho 606, 611, 818 P.2d 310, 315
(1991). When determining whether termination is in the child’s best interests, the trial court may
consider the parent’s history with substance abuse, the stability and permanency of the home, the
unemployment of the parent, the financial contribution of the parent to the child’s care after the child
is placed in protective custody, the improvement of the child while in foster care, the parent’s efforts
to improve his or her situation, and the parent’s continuing problems with the law. Doe (2015-03) v.
Doe, 159 Idaho 192, 198, 358 P.3d 77, 83 (2015); Idaho Dep’t of Health & Welfare v. Doe, 156
Idaho 103, 111, 320 P.3d 1262, 1270 (2014). A finding that it is in the best interests of the child to
terminate parental rights must still be made upon objective grounds. Idaho Dep’t of Health &
Welfare v. Doe, 152 Idaho 953, 956-57, 277 P.3d 400, 403-04 (Ct. App. 2012).
        Mother argues that substantial and competent evidence does not support the magistrate
court’s conclusion that the termination of her parental rights is in the children’s best interests.
Specifically, she challenges the court’s finding that she “failed to protect the children and allowed the
children to be subject to sexual abuse by entrusting them to the care of a relative” and that she “had
not fully addressed her mental health issues.” These arguments, however, ignore the numerous
factual findings the court made in support of its conclusion that the termination of Mother’s parental
rights is in the children’s best interests.
        For example, the magistrate court found that Mother failed to establish “sufficient, clean,
stable or safe housing throughout the case”; admitted to being “homeless and living out of her car” at
times; and “was living in a halfway house, where her children could not reside with her” at the time
of trial. Further, the court found that Mother “was unemployed at the time of trial and had been since
her release from incarceration” and “does not have employment to provide for her children’s needs.”
Substantial and competent evidence supports these findings, including Mother’s own testimony


                                                   4
during which she admitted to being homeless before being incarcerated, to living at the time of trial
in a halfway house where the children could not live, and to being unemployed since her release from
incarceration.
        Additionally, the magistrate court noted Mother’s history with substance abuse. While the
evidence is conflicting and Mother denies missing drug tests, the evidence shows the children were
removed from her home after she and A.S. tested positive for methamphetamine.              A Department
social worker assigned to Mother’s case since December 2017 testified that Mother had twice tested
positive for methamphetamine during the case’s pendency.            Further, Mother admitted to being
incarcerated for fourteen months for possession of methamphetamine, and at the time of trial, she
was not participating in any substance abuse aftercare.
        The magistrate court also found the children were improving in foster care. Substantial and
competent evidence supports this finding. For example, C.S. and K.S.’s counselor testified they were
improving; the children’s foster mother testified the children were improving; and a Department
social worker testified the children had shown “significant improvements” since being in foster care.
Further, the children’s advocate coordinator testified that the termination of Mother’s parental rights
is in the children’s best interests.
        Finally, Mother admitted she cannot take care of her children; they should not have to wait
for her to complete her case plan; and waiting would not be “fair” to them. Specifically, Mother
testified during the termination hearing as follows:
        Q.       Should your children have to wait over three years for you to start working
                 your case plans, because it would still take you time to complete your case
                 plan?
        A.       No.
        Q.       You think it’s fair to them?
        A.       No, I don’t.
        Q.       And why should they have to wait longer?
        A.       They shouldn’t.
        Q.       And [A.S.] has been in care almost all of her life?
        A.       Yes.
        Q.       Do you think that’s fair to her?
        A.       No.
        Q.       Today, as you sit there, you are not in any position to take care of your kids
                 today totally, are you?
        A.       No, I’m not.
        Q.       In fact, you’re very little in to what you need to support a child to take care of
                 them?
        A.       No, I’m not. I can’t take care of my kids right now, no.



                                                     5
        Mother’s admissions and other substantial and competent evidence support the magistrate
court’s conclusion that termination of Mother’s parental rights is in the children’s best interests. This
conclusion is not undermined by Mother’s assertion that she had no knowledge of any sexual abuse
involving a relative to whom she entrusted the children’s care or by the fact that her amended case
plan did not require her to contact a mental health counselor after she was released from
incarceration.
        Further, Mother’s testimony that she had bonded with the children and K.S.’s testimony that
she wanted to live with Mother do not undermine the magistrate court’s conclusion that the
termination of Mother’s parental rights is in the children’s best interests. The magistrate correctly
considered the children’s “extreme need of security and finality” and, as the Idaho Supreme
Court has previously ruled, “love does not always translate into the ability to discharge parental
responsibilities.” Idaho Dep’t of Health & Welfare v. Doe (2014-17), 157 Idaho 694, 703, 339
P.3d 755, 764 (2014). Mother’s love for the children and theirs for her does not overcome the
magistrate court’s conclusion that terminating Mother’s parental rights is in the children’s best
interests.
                                                  IV.
                                           CONCLUSION
        We hold that substantial and competent evidence supports the magistrate court’s
conclusion that the termination of Mother’s parental rights is in the children’s best interests.
Accordingly, we affirm the judgment terminating Mother’s parental rights.
        Judge GRATTON and Judge LORELLO CONCUR.




                                                   6